Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 04/21/2022. 
Claim 1 was amended by Applicant. Claims 1-7 remain pending and were rejected as follows.
Response to Amendments
112 (b) rejection in the previous act is withdrawn in view of Applicant amendment as suggested.
101 rejection is maintained with a detailed analysis and explanation below. 
Response to Arguments
Applicant’s 04/21/2022 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments
Applicant’s 101 arguments were fully considered but they are not persuasive. Specifically
Step 2A: Remarks 04/21/2022 p.9 ¶1 argues that the claimed features are uniquely tied to specific sales management system conducting sales management based on motion tracking, which includes a sales floor, camera(s) directed to the sales floor, and a sales management terminal that performs specific functions to achieve the motion tracking. Such claim features do not merely apply the alleged judicial exception nor generally linking use of the alleged judicial exception to a particular technological environment. Rather, they amount to implementation of a judicial exception with a particular manufacture that is integral to a claim. MPEP 2106.05(b).
	Examiner fully considered Applicant’s argument but respectfully disagrees.
	Examiner starts from where there is consensus namely that the claims recite, describe or set forth conducting sales management as admitted by Applicant at Remarks 04/21/2022 p.9 ¶1.
	Examiner further points to MPEP 2106.04(a)(2) II to submit that fundamental economic principles / practices, commercial interactions, and management of such commercial interactions fall within the abstract Certain Methods of Organizing Human Activities grouping. Further, MPEP 2106.04(a)(2) II mid-¶6 states that certain activity between a person and a computer still falling within the Certain Methods of Organizing Human Activity grouping.  
	In this instant case, with or without use of a computer, the conducting of sales management, is one example of fundamental economic principles or practices, commercial interactions, and management of such commercial interactions, and thus still recites, or at least describes or sets forth “Certain Methods of Organizing Human Activities”. Step 2A prong one.
	
	 Moreover, since the number of people involved in the activity is not dispositive as to whether a claim limitation falls within the grouping of certain methods of organizing human activities [MPEP 2106.04(a)(2) II], nothing would have precluded more employees to be placed 
at various viewing angles at “display regions” throughout the “sales floor” to mitigate the difficulty to identify which purchaser, among a plurality of purchasers present in the vicinity of the display area, has taken out the product in light of Background of Original Specification p.1-p.2 with respect to the yet to be claimed features later argued by Applicant at Remarks 04/21/2022 p.9 ¶3.
	For example, since the number of people involved in the activity is not dispositive as to whether a claim limitation falls within the grouping of certain methods of organizing human activities [MPEP 2106.04(a)(2) II] one or more store sales managers, or others of ordinary skills in sales management, to capture with his / her own eyes, akin to the argued “camera”, a known, familiar or unfamiliar “customer” among a plurality of customers, and to also capture “a product being taken out of a product display region” by said customer, with the employee or customer verbally confirming or negating to the manager [akin to a confirmation terminal] the type of products being picked-up or not, followed upon store exit of a verification or reconciliation of what was or was not taken out. Based on such example, the above abstract capabilities, when tested per MPEP 2106.04(a)(2) III, can also be argues as falling with abstract “Mental Processes” to implement the aforementioned economic principles or practices, commercial interactions, and management of such commercial interactions. Moreover, similar to how MPEP 2106.04(a)(2) II ¶ 6 stated that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping, MPEP 2106.04(a)(2) III C. analogously states that use of physical aids or even 1. performing a mental process on a generic computer, 2. performing a mental process in a computer environment, 3. using a computer as a tool to perform a mental process, do not preclude the claims from reciting an abstract idea. 
	Here, use of additional elements such as “camera”, “terminal” as substitutes for the manual and mental capabilities of the above employees, would not preclude the otherwise mental performance of the abstract idea by observation, visually with one’s eyes and verbally with one’s mouth and ears, evaluation, of whether or what a customer has or has not picked, and judgement, as to whether add or deleted purchaser-unidentified data, tested under MPEP 2106.04(a(2) III ¶2. 
	Examiner next addresses the particular machine argument raised by Applicant at Remarks 04/21/2022 p.9 ¶1 by pointing to MPEP 2106.05(b) which states that Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration [MPEP 2106.05(f)], the insignificant extra-solution activity consideration [MPEP 2106.05(g)], and the field of use and technological environment consideration [MPEP 2106.05(h)], when deciding of whether an element (or combination of elements) is a particular machine. Step 2A prong two. 
	Examiner follows such guidelines and finds that use of a “sales management terminal” and “one or more cameras” for motion tracking at “display regions” of a “sales floor”, as broadly claimed, merely apply what would otherwise a store sales manager, a store clerk and/or a store exit attendant1 would do, namely tracking with their own eyes what a customer has picked up from shelves, verifying and reconciling at the counter and upon exit what the customer has or has not picked up. Thus, it is similarly reasoned that here, the argued elements simply applies the commonplace business method on a general-purpose computer2, including monitoring audit log data that is executed on a general-purpose computer3 and requiring the use of software to tailor information and provide it to the user on a generic computer4 [here “purchaser-unidentified” “data” and “product list”] which according to per MPEP 2106.05(f) merely apply the abstract idea and thus do not integrate it into a practical application. Step 2A prong two. 
	Alternatively, when tested per MPEP 2106.05(h) the inclusion of such argued elements could be argued as an attempt to narrow the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis to a technological environment5, represented here by use of “one or more cameras” for “capturing” or collecting information, and “confirmation screen to be displayed on a customer terminal” as a display of narrower product information regarding the collection and analysis. As stated by MPEP 2106.05(h), the inclusion of such electronic or computerized elements merely narrows the abstract sales management to a field of use or technological environment and thus once again does not integrate the abstract idea into a practical application. Step 2A prong two. 
	Here, as in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) cited by MPEP 2106.05(f)(2) the argued elements simply allow monitoring audit log data that is executed on a general-purpose computer where any alleged increase in speed in the process comes solely from the capabilities of the general-purpose computer; in this instant case terminal and cameras.  Again here, as in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016), the argued elements simply allow for the abstract idea to monitor audit log data that relates to transactions or activities that are executed in a computer environment of cameras and terminals, merely limits the abstract idea to a field of use or technological environment.  Here, analogous to “FairWarning” supra, the argued elements address similar questions that humans in analogous situations detecting sales identification, confirmation, reconciliation have asked for decades, if not centuries, with Applicant admitting at Original Specification p.1 that “There is already known a technique of automatically performing sales registration by adding a product, which has been taken out of a display area by a purchaser” with the current claims “addressing the difficulty to identify which purchaser has taken out the product in case” “where a plurality of purchasers are present in the vicinity of the display area”. 	However, the claims themselves, as broadly claimed, do not reflect a situation where a “plurality of purchasers are present in the vicinity of the display area”, with MPEP 2106.04(d)(1) ¶2 stating that “the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification”. This is consistent with Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing “Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing “Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343, 1346 113 USPQ2d 1354 (Fed. Cir. 2014)”: “We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 2103 I.C stating that “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. see MPEP 2103 IC citing In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
	Even assuming arguendo that the claims themselves would address the difficulty to identify which purchaser has taken out the product in case where a plurality of purchasers are present in the vicinity of the display area, Examiner would proactively submit to such “improvement in the judicial exception itself is not an improvement in technology” per MPEP 2106.04(d)(1). Similarly, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry" further corroborated by “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02,2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant , those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” “An advance of that nature is ineligible for patenting”. Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field the claims [would] recite, the advance [would still] lie entirely in the realm of abstract ideas [here Certain methods of organizing human activity] with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” p1683 ¶1, again undelaying the difference between improvement to an entrepreneurial goal objective [here address difficulty to identify which purchaser has taken out the product in case” “where a plurality of purchasers are present in the vicinity of the display area” per Original Spec. p.1], versus improvement to actual technology, further supported by MPEP 2106.04, and prior guidance at 2019 PEG Advanced Module Slide 20, USPTO Memorandum-Recent Subject Matter Eligibility Decisions McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC, November 2, 2016 p.2 ¶5-¶6: the asserted particular solution still needs to be a technological solution. Also, per MPEP 2106.04(a)(2) II last ¶, performing certain activity between a person and a computer does not preclude the claims from falling within Certain methods of organizing human activity grouping. Thus, Examiner reasons that the claims still recite or at a minimum describe or set forth the abstract exception [Step 2A prong one], with the additional elements of camera, terminal etc. not integrating the abstract idea into a practical application [Step 2A prong two] 

Step 2B: Remarks 04/21/2022 p.9 ¶2 argues that the claim features involve non-generic unique features of performing a motion tracking to address a technological difficulty of identifying a customer who picked up a product when multiple customers are at a product display region. also Background of specification. Applicant respectfully submits that the claims at issue therefore recite an improved motion tracking method for identifying a customer who picked up a product. Accordingly, such claim features are not well-understood, routine and previously known in the industry, and rather amount to significantly more than the abstract idea itself.   
	Examiner fully considered Applicant’s argument but respectfully disagrees and submits that the well-understood, routine, and conventional activity MPEP 2106.05(d) is merely one of several options of MPEP 2106.05 (a) through (h) in testing whether the additional elements recite significantly more. Examiner tested and now similarly tests the additional elements above and still finds that they merely apply the abstract idea [MPEP 2106.05(f)] and/or narrow the abstract idea to a technological environment or field of use [MPEP 2106.05(h)]. Step 2B. 
	Examiner points again to Non-Final Act 01/21/2022 p.6 ¶2-p.7 which stated: Assuming arguendo that additional evidence would be required to demonstrate that the additional elements are well understood, routine and conventional, Examiner would point to MPEP 2106.05(d) revealing the conventionality of recording customer’s order6, scanning or extracting data7 , presenting offers and gathering statistics8, and electronic recordkeeping9. If necessary, Examiner would also point as evidence of conventionality, to the high level of generality of the recited additional computer elements when read in light of Original Specification p.5 disclosing at a high level of generality the additional element of “one or more cameras”. Similarly, Original Specification p.5, p.7 also discloses at a high level of generality the additional element of “communication interface” as “local area network - LAN”. The same high level of generality is disclosed by the Original Specification p.5 with respect to the “terminals” as additional, computer-based elements. The same high level of generality is further disclosed by the Original Spec. p.6, with respect to the additional elements of “processor” and “memory”. Step 2B.
	With respect to Applicant’s reliance at Remarks 04/21/2022 p.9 ¶2, on the Background of the Invention of the Original Specification, Examiner reincorporates all his findings and rationales above, by submitting that at most the yet to be claimed features are an improvement to the abstract idea itself instead of an improvement in actual technology or the computer itself. 	Thus, Examiner reasons that the claims still recite or at a minimum describe or set forth the abstract exception [Step 2A prong one], with the additional elements of camera, terminal etc. not integrating the abstract idea into a practical application [Step 2A prong two] or providing significantly more [ Step 2B]. 
Response to prior art Arguments
Remarks 04/21/2022 p.12 argues that neither Burke now Herring teaches “deletion of purchaser-unidentified data” twice, once for “one of the candidate customers” and then again for “other of the candidate customers”.
 The prior art argument has been considered but is moot in view of the new grounds of rejection.
Examiner relies Herring US 20160110703 A1, and Tiwari et al, US 20130266193 A1 .
	Herring address the first part of the argument as follows: ¶  [0049] 1st-2nd sentences: a customer is asked to intervene to show more (e.g. allowing a new view of item to a camera) of an unidentified item. In these situations, the POS system may start at beginning of the determination algorithm with a new image of the unidentified item. ¶ [0050] a customer may be asked to intervene by manually entering description of the item. For example, a customer may be prompted to type in a description on a touchscreen, and customer may type: it is peas! ¶ [0051], an item that is not fully recognized may be added to a transaction based upon a calculated confidence factor for the item exceeding threshold confidence level. For example size, color, partial barcode, and weight range of an unidentified item may suggest a particular item with 99% confidence, and the POS system may add the item to a transaction based on the 99% confidence level exceeding a threshold level of 95%. Retailers may determine a threshold confidence level to have items recognized and added to transactions. ¶ [0019] last sentence: When the customer has completed the transaction and is ready to leave the store, the customer exits through one of the doors 104. ¶ [0052] According to aspects of the present disclosure, a POS system may indicate identified items (e.g. by projecting an indicator on items or showing items on a display screen) in a group of items for removal [or deletion] by a customer or shopping assistant, and after an identified item is removed from the group, the POS system scans and attempts to identify the unidentified items again. For example, a basket containing 20 items may be placed within an object recognition area of a POS terminal by a customer. During a first scan, only 8 of the 20 items are recognized, and 4 other items are partially recognized. Still in the example, the POS system indicates the 8 items that have been identified and can be removed by shining a light on them. In the example, the shopper removes the 8 identified items, and the POS system repeats the process of item identification on remaining 12 items using the described techniques
	Herring Fig.2 appears to show the above process performed in parallel to other customers as required by “other of the candidate customers”

    PNG
    media_image2.png
    527
    741
    media_image2.png
    Greyscale

	Tiwari however clearly teaches the tracking process being repeated or performed again in parallel “other of the candidate customers” (Tiwari ¶ [0165] last sentence system 300 search watch list in parallel for each potential suspect using the techniques described above with respect to reference numerals 1030,1040, and Fig.13)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), set forth or describe the abstract idea as follows except where strikethrough: “”;  “; “  “”: 
	“upon the , generate , 
	“upon , 
	“when the purchasing customer is not identified, assign an identification code to the product, add purchaser-unidentified data indicating the product code, the identification code, and a purchaser-unconfirmed status, to the purchaser-unidentified product list35(PATENT) Atty. Dkt. No.: TTEC/2274USC01associated with a customer code of each of candidate customers, and cause a confirmation , 
	“upon a purchase confirmation being received from the customer 
and then search for the purchaser-unidentified data in the purchaser-unidentified product list associated with the other of the candidate customers”, “and” 
	“if the purchaser-unidentified data is found in one or more purchaser- unidentified product lists associated with the other of the candidate customers, delete the found purchaser-unidentified data from the one or more purchase- unidentified product lists associated with the other of the candidate customers” and 
	“upon settlement operation based on one or more product codes included in the purchased product list associated with a customer code of the exiting customer and payment information registered in association with the customer code of the exiting customer”
(independent Claim 1)
	“
(dependent Claim 2)
	“”   (dependent Claim 3)
	“”                                                
(dependent Claim 4)
	“
	“determine whether or not there is purchaser-unidentified data in the purchaser-unidentified product list associated37(PATENT) Atty. Dkt. No.: TTEC/2274USC01with the customer code of the exiting customer”, “and”
	“upon determining that there is purchaser-unidentified data in the purchaser-unidentified product list associated with the customer code of the exiting customer, store 
(dependent Claim 5)
	“wherein the confirmation (dependent Claim 6)
	“wherein the confirmation (dependent Claim 7)
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, Examiner points to MPEP 2106.04(a)(2)II to submit that said limitations recite or at least set forth or describe the abstract grouping of Certain Methods of Organizing Human Activities including: fundamental economic principles and practices preponderantly recited here as various “list(s)” of “product, purchased & purchaser-unidentified product”, “product taken out”, “identify” “product code”,  “purchasing customer of product”. These further comprise commercial interactions, recited here as: “when purchasing customer is identified, add product code to purchased product list”, “when purchasing customer is not identified, assign identification code to product, add purchaser-unidentified data indicating the product code, the identification code, and a purchaser-unconfirmed status, to the purchaser-unidentified product list35(PATENT) Atty. Dkt. No.: TTEC/2274USC01associated with a customer code of each of candidate customers”, and then recited to “cause confirmation upon purchase confirmation being received from the customer, add product code to purchased product list associated with the one of candidate customers, and delete the purchaser-unidentified data from the purchaser-unidentified product list associated with the customer code of each of the candidate customers, and then search for the purchaser-unidentified data in the purchaser-unidentified product list associated with the other of the candidate customers, and if the purchaser-unidentified data is found in one or more purchaser- unidentified product lists associated with the other of the candidate customers, delete the found purchaser-unidentified data from the one or more purchase- unidentified product lists associated with the other of the candidate customers”, “perform a settlement operation based on product code(s) included in the purchased product list associated with a customer code of the exiting customer and payment information registered in association with the customer code of the exiting customer” etc.]
          Also, MPEP 2106.04(a)(2)(II) clarifies that certain activity between a person and a computer [akin here customer to “customer terminal”] does not preclude the claims from reciting, describing or setting forth within the abstract grouping of “Certain methods of organizing human activity”.	
Examiner also submits that such “Certain Methods of Organizing Human Activities” as
identified above can be practically implementable through pen and paper and visual observation by one’s eyes [here “upon capturing customer” “entering” / “exiting” “sales floor”, “upon capturing a product being taken out”, “upon a purchase confirmation” etc.] of the abstract grouping of “Mental Processes”. MPEP 2106.04(a)(2)IIIC further clarifies that: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment, 3. Using a computer as a tool to perform a mental process, do not preclude the claims from falling within “mental processes”. Such computerized elements will be more granularly investigated below.  
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the combination of the additional, computer-based elements [initially strikethrough above] is found to merely apply the already recited abstract idea. Specifically, per MPEP 2106.05(f)(2) the additional elements of “cameras directed to sales floor, memory, processing circuit, communication interface connected to camera(s), product display, display regions, screen to be displayed on a customer terminal” etc. are used in their ordinary capacity to perform a business method10 [here identified above] and to perform economic tasks [here identified above], and various tasks to receive data [here “purchase confirmation received from customer terminal” independent Claim 1, “non-purchase confirmation received from customer terminal”, dependent Claims 2,4 “purchase confirmation received from attendant terminal” - dependent Claim 3], store data [here “store in memory purchaser unidentified log” at dependent Claim 5], and transmit [“display”] data11 as well as monitoring [“image” “captur[ed]” at independent Claim 1] audit log data12 [here “customer entering/exiting  sales floor, product being taken out / purchas[ed]” at independent Claim 1, “determine whether or not there is purchaser-unidentified data in purchaser-unidentified product list”-dependent Claim 5] and require use of software [here “selectable objects”-dependent Claim 6] to tailor info [here “confirm purchase / non-purchase” at dependent Claim 6, “generate purchased product list & purchaser-unidentified product list”, “identify” & “add”  “product code”, “perform settlement operation” at independent Claim 1, “update purchaser-unconfirmed status” at dependent Claim 2, “add product code to purchased product list associated with selected one of candidate customers, and delete purchaser-unidentified data from purchaser-unidentified product list associated with customer code of each of candidate customers” at dependent Claim 3, “update purchaser-unconfirmed status to non-purchase-confirmed status in purchaser-unidentified product list associated with customer code of selected one of candidate customers” at dependent Claim 4] and provide it to user on a generic computer13 [here “terminal”].
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea. MPEP 2106.05(f). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence.	Assuming further evidence would be required to demonstrate conventionality of the additional, computer-based elements, 
       Examiner would further point to MPEP 2106.05(d) to demonstrate the following computerized functions as well-understood routine, conventional: recording customer’s order14, scanning or extracting data15, presenting offers & gathering statistics16, and electronic recordkeeping17 [here “image captur[ed] of “customer entering/exiting sales floor”, “product being taken out/ purchas[ed]” at independent Claim 1, “determine whether or not there is purchaser-unidentified data in purchaser-unidentified product list”, “store in memory purchaser unidentified log in association with customer code of exiting customer” at dependent Claim 5; “identify & add product code, assign identification code, add purchaser-unidentified data indicating product code, identification code, purchaser-unconfirmed status, to purchaser-unidentified product list35(PATENT) Atty. Dkt. No.: TTEC/2274USC01associated with a customer code” at independent Claim 1, “add product code to purchased product list associated with candidate customer(s)”, “add product code to purchased product list associated with the selected one of candidate customers” at dependent Claim 3; “wherein the confirmation screen also indicates product(s) of which product codes are included in the purchased product list associated with the customer code of each of candidate customers” at dependent Claim 7]. 
	The same conventionality applied to computerized functions to receive or transmit data over a network including utilizing an intermediary computer to forward information18 [here “communication interface connected to the camera(s)” at independent Claim 1] and to store and receive info from memory19 [here “generate in memory” “purchased product list and purchaser-unidentified product list” at independent Claim 1, “store in memory purchaser unidentified log” at dependent Claim 5] and to arrange a hierarchy of groups, sort info [here on code(s), list(s) above], and eliminating less restrictive information20 [here “delete purchaser-unidentified data from purchaser-unidentified product list associated with the customer code” at dependent Claim 3].
	Examiner would also point as evidence of conventionality, to the high level of generality of the recited additional computer elements when read in light of Original Specification p.5 disclosing at a high level of generality the additional element of “one or more cameras”. Similarly, Original Specification p.5, p.7 also discloses at a high level of generality the additional element of “communication interface” as “local area network - LAN”. The same high level of generality is disclosed by the Original Specification p.5 with respect to the “terminals” as additional, computer-based elements. The same high level of generality is further disclosed by the Original Specification p.6, with respect to the additional elements of “processor” and “memory”. 
 	In conclusion, Claims 1-7 although directed to statutory categories (“system” or machine) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more (Step 2B). Thus, the claims are ineligible. 
-------------------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Burke; Anthony US 20170278137 A1 hereinafter Burke, in view of 
	* Herring US 20160110703 A1 hereinafter Herring, and in further view of
	* Tiwari et al, US 20130266193 A1 hereinafter Tiwari. As per,
Claim 1 Burke teaches: “A motion-tracking-based sales management system comprising: a sales floor including product display regions” (Burke Fig.1 and ¶ [0040] 3rd-4th sentences: retail shelving units 99 located between aisles 70 or mounted to walls of the retail store customers 60 select products 92 located on shelves 98-1 to 98-4 and place products 92 in shopping cart 94 for checkout at point of sale area 100); “one or more cameras directed to the sales floor” (Burke ¶ [0041] 2nd sentence: camera3 103-3 monitors customers as they move throughout aisles 70 of premises 52 and interact with products. ¶ [0068] 1st sentence: cameras 103-3 positioned near aisles 70 & retail shelving units 99 including products 92); “and a sales management terminal including a memory, a processing circuit, and a communication interface connected to the one or more cameras, wherein the processing circuit is configured to” (Burke ¶ [0038] system 10 includes point of sale area 100, analytics system 222, management system 234, surveillance cameras 103-1,103-2 103-3 (camera1, camera2, camera3 respectively) communicate over a local network 210. ¶ [0039] The point of sale area 100 includes a point of sale terminal 72, which sits on top of a desk or platform 68, possibly. The point of sale terminal 72 includes display screen 232 and a speaker 236. The point of sale terminal 72 also communicates over the local network 210 with the surveillance cameras 103, analytics system 222, and management system 234): 
	“upon the one or more cameras capturing a customer entering the sales floor”
	(Burke ¶ [0017] 2nd-3rd sentences: surveillance cameras of retail system capture image data of individuals as they enter and move through the retail establishment and interact with products. From image data, analytics system then determines the product interactions for each of the individuals and identify individuals from their facial features. For example, ¶ [0041] last sentence: camera2 103-2 monitor customers 60-2 enter or exit retail store 52), “generate in the memory, separately from each other, a purchased product list and a purchaser-unidentified product list in association with a customer code of the customer” (Burke ¶ [0022] 2nd sentence customer interaction database has entries each including customer facial image and determined product interactions. Specifically per ¶ [0030] Fig.3 the tracking database analytics system include selected purchased products (416-1), deselected purchased products (416-2), touched but not selected products (416-3), and finally neither touched nor selected products, as exemplified at 
¶ [0055]- ¶ [0059]. Also, ¶ [0044] noting product region overlays 96-1, 96-2 relative to a still frame created from image data 250 of scene captured by camera3 103-3. product region overlay 96-1 associated with product 92-2 and product region overlay 96-2 associated with product 92-8. product interactions include products 92 selected by customers 60, products 92 touched but not selected by customers 60, and/or products 92 neither touched nor selected by customers 60),
          
          “upon the one or more cameras capturing a product being taken out of a product display region thereof, identify a product 
           (Burke Fig.1 camera 103-3 & hit count for product1, product2, product3 at 272-1 to 272-N. 	Burke ¶ [0043] analytics system 222 determines product interactions from image data 250 of customer interactions with products 92, such as image data 250 captured from camera3 103-3. Preferably, the analytics system 222 determines the product interactions from the image data of customer interactions with the products by referencing product region overlays 92 associated with products 92. ¶ [0044] 2nd–3rd sentences: product region overlay 96-1 is associated with product 92-2 and product region overlay 96-2 is associated with product 92-8. In examples, the product interactions include products 92 selected by the customers 60, products 92 touched but not selected by the customers 60, and/or products 92 neither touched nor selected by the customers 60 located near aisles 70 or shelves 98 visited by the customers 60. ¶ [0051] 2nd sentence: when a match was found the analytics system updates customer entry 272 for the matched facial image info 292 by incrementing a hit count field within customer entry 272).
	

	“when the purchasing customer is identified, add the product 
	(Burke Fig.5 step 610: match?->Yes. ¶ [0051] 2nd sentence: when a match was found analytics system updates customer entry for the matched facial image info by incrementing a hit count field within customer entry, and accesses at ¶ [0066] the matching associated with the matched customer and sends the matching entry for customer including the facial image info and product interactions for customer, such as selected product 92-1 at Fig.1 & ¶ [0061] 2nd sentence. Also, ¶ [0074] included within the point of sale are a list of purchased products such as product 92-1, list of suggested products 285, list of products touched but not selected of the product interactions, and the facial image 293 of the customer 60-1), 
	“when the purchasing customer is not identified” (Fig.5 step 608: compare detected facial image info-> 610: match->No), “assign an identification code to the product” (Fig.5: match->No->612 create new entry. ¶ [0047] 2nd sentence: from the entry obtain product interactions for customer (i.e. product 1,2,3 at analytics system of Fig.1), to execute lookup of product interactions against product scripts to determine product scripts for products associated with product interactions), “add purchaser-unidentified data indicating the product  (Fig.7, [0047] 3rd sentence: This way, the product scripts are one example of sale cues based on product interactions when unmatched customers arrive at point of sale area. Fig.3 step 510: did customer place selected product back on shelf?->No->512: did customer touch but not select a product?->514: did customer visit an aisle or shelf to contemplate purchasing products but neither touched nor selected the products? -> No), “the identification code” (Fig.6 step 710: include list of touched but not selected product interactions 92-8), “and a purchaser-unconfirmed status” (Fig.7 416-3: products touched but not selected. Fig.3 step 510: did customer place a selected product back on a shelf?->No->512: did customer touch but not select a product?->514: did customer visit aisle or shelf to contemplate purchasing products but neither touched nor selected the products? -> No. ¶ [0058] 3rd  sentence: If a touched but not selected product interaction was determined, the method transitions to step 508 to add the touched but not selected product interaction to customer entry 272 for current customer 60), “to the purchaser-unidentified product list associated with a customer code of each of candidate customers” (Fig. 6 step 708: create a point of sale display graphic that includes the facial image info of customer, the list of purchased products, and a list of suggested products. ¶ [0051] 2nd sentence: incrementing hit count field within customer entry), “and cause a confirmation screen to be displayed on a customer terminal of each of the candidate customers” (¶ [0061] 3rd sentence: arrival of customer in Fig.4 triggers analysis of Figs. 5,6, and triggers display of sale cues displayed at point of sale terminal 72 in Fig.7)
	- “upon a purchase (Burke ¶ [0077] 3rd, 5th-6th sentences: when the customer purchases perfume products 60-1, the list of purchased perfume products 60-1 are passed to scripts 282 associated with perfume merchandise and/or product-specific sales promotions, including conditional code blocks for handling each and every type of perfume or groups of perfumes.  When conditions associated with the conditional code blocks are satisfied by the passed-in arguments, sales statements 294 within the satisfied conditional code blocks are presented by management system 234 for audible and/or visible presentation at the point of sale area 100. For example Fig.7 at 294-1: Please also check aisle #7 for gift baskets for your items), 
* Further *
	Burke’s products 1, 2, 3 at Fig.1 elements 271-1, 272-2, 272-N might suggest but do not explicitly recite, to clearly anticipate “product code” and “confirmation” required by 
	- “upon a purchase confirmation being received from the customer terminal of one of the candidate customers, add the product code to the purchased product list associated with the one of the candidate customers”, “upon the one or more cameras capturing a customer exiting the sales floor, perform a settlement operation based on one or more product codes included in the purchased product list associated with a customer code of the exiting customer and payment information registered in association with the customer code of the exiting customer” as claimed
	Burke also does not explicitly recite “delete the purchaser-unidentified data from the purchaser-unidentified product list associated with the customer code of each of the candidate customers and then search for the purchaser-unidentified data in the purchaser-unidentified product list associated with the other of the candidate customers, and if the purchaser-unidentified data is found in one or more purchaser-unidentified product lists associated with the other of the candidate customers, delete the found purchaser-unidentified data from the one or more purchase- unidentified product lists associated with the other of the candidate customers”
* However *
	Herring in analogous art of sales management teaches / suggests “product code” (Herring ¶ [0022] 3rd sentence: images may be analyzed based on properties of the items 230, as well as labeling such as barcodes 235) and “upon a purchase confirmation being received from the customer terminal of one of the candidate customers, add the product code to the purchased product list associated with the one of the candidate customers, delete the purchaser-unidentified data from the purchaser-unidentified product list associated with the customer code”, “upon the one or more cameras capturing a customer exiting the sales floor, perform a settlement operation based on one or more product codes included in the purchased product list associated with a customer code of the exiting customer and payment information registered in association with the customer code of the exiting customer” (Herring ¶  [0049] 1st-2nd sentences: a customer is asked to intervene to show more (e.g. allowing a new view of item to a camera) of an unidentified item. In these situations, the POS system may start at beginning of the determination algorithm with a new image of the unidentified item. ¶ [0050] a customer may be asked to intervene by manually entering description of the item. For example, a customer may be prompted to type in a description on a touchscreen, and customer may type: it is peas! ¶ [0051], an item that is not fully recognized may be added to a transaction based upon a calculated confidence factor for the item exceeding threshold confidence level. For example size, color, partial barcode, and weight range of an unidentified item may suggest a particular item with 99% confidence, and the POS system may add the item to a transaction based on the 99% confidence level exceeding a threshold level of 95%. Retailers may determine a threshold confidence level to have items recognized and added to transactions. ¶ [0019] last sentence: When the customer has completed the transaction and is ready to leave the store, the customer exits through one of the doors 104. ¶ [0052] According to aspects of the present disclosure, a POS system may indicate identified items (e.g. by projecting an indicator on items or showing items on a display screen) in a group of items for removal [or deletion] by a customer or shopping assistant, and after an identified item is removed from the group, the POS system scans and attempts to identify the unidentified items again. For example, a basket containing 20 items may be placed within an object recognition area of a POS terminal by a customer. During a first scan, only 8 of the 20 items are recognized, and 4 other items are partially recognized. Still in the example, the POS system indicates the 8 items that have been identified and can be removed by shining a light on them. In the example, the shopper removes the 8 identified items, and the POS system repeats the process of item identification on remaining 12 items using the described techniques).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have clarified or at most complementarily modified Burke’s “system” to have included Herring’s teachings for continuous improvement of customer experience, expediated checkout and minimization of intervention from the store personnel (Herring ¶ [0005] & MPEP 2143 G, F). Moreover, the verification undertaken by Herring would further improve inventory correction and item tracking performed at the store (¶ [0055] & MPEP 2143 G, F). Predictability of such modification is further corroborated by the practical application or technical improvement over technologies found in the marketplace, or to enable others of ordinary skill in the art to understand the embodiments disclosed herein, as articulated by Herring at ¶ [0071] to the base reference of Burke readily adaptable for such modification as corroborated by Burke at ¶ [0035], ¶ [0036] 3rd-4th sentences, ¶ [0078].  Further, the claimed invention can also be viewed as a mere combination of old elements in a similar sales management field of endeavor. In such combination each element merely would have performed same organizational, analytical and econometric function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Burke in view of Herring above, the results of the combination, would have fitted together, like pieces of a puzzle in a logical, complementary, technologically desirable and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
* Further still *
	Herring Fig.2 appears to show the above process performed to other customers as required by “then search for the purchaser-unidentified data in the purchaser-unidentified product list associated with the other of the candidate customers, and if the purchaser-unidentified data is found in one or more purchaser-unidentified product lists associated with the other of the candidate customers, delete the found purchaser-unidentified data from the one or more purchase- unidentified product lists associated with the other of the candidate customers”
	Herring however does not explicitly teach other of the candidate customers as claimed.
* Thus *
	Burke / Herring as a combination also fails to teach other of the candidate customers
* Nevertheless*
	Tiwari in analogous art of using camera to match biometric info teaches or suggests the process being repeated or performed again for “other of the candidate customers”
(Tiwari ¶ [0165] last sentence system 300 search watch list in parallel for each potential suspect using the techniques described above with respect to reference numerals 1030,1040, and Fig.13)
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify have further modified Burke in view of Herring, the later of which already teaches the contested limitations for one customer, to be repeated to further include considerations for “other of the candidate customers” in further view of Tiwari in order to provide a better and more efficient searching process that would have levered a watch list based on knowledge of how the index values are sorted (Tiwari ¶ [0033] 2nd sentence & MPEP 2143 G) and would have improved the speed of searching biometric data over traditional techniques that search based on a comparison of more detailed data (Tiwari ¶ [0118] last sentence & MPEP 2143 G). For example, Tiwari would have matched scores in the watch list index profile, sorted to have allowed for efficient searching of the match scores using a search process that leverages knowledge of how the match scores are sorted. For instance, the match scores would have been sorted in ascending order and may be searched using a binary search process (Tiwari mid-¶ [0079] & MPEP 2143 G). Tiwari would have also provided better serialization and deserialization of the data for more efficient than the processing needed to access a link from the relational database table and then use the accessed link to access the blob data in an object format directly from another non-relational storage system (Tiwari mid-¶ [0062] & MPEP 2143 G). Further, the claimed invention can also be viewed as a mere combination of old elements in a similar sales management field of endeavor. In such combination each element merely would have performed same organizational, analytical and tracking function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Burke / Herring in view of Tiwari above, the results of the combination, would have fitted together, like pieces of a puzzle in a logical, complementary, technologically desirable and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).

Claim 5 Burke / Herring / Tiwari teaches all the limitations in claim 1 above. 
Herring further teaches or suggests “wherein the processing circuit is further configured to”: 
        - “determine whether or not there is purchaser-unidentified data in the purchaser-unidentified product list associated37(PATENT) Atty. Dkt. No.: TTEC/2274USC01with the customer code of the exiting customer” (Herring ¶ [0039] and 
¶ [0052] 1st sentence: the POS system scans and attempts to identify the unidentified items again. ¶ [0051] 2nd sentence: the partial barcode, of an unidentified item may suggest a particular item with a specific confidence. ¶ [0053] 3rd sentence: POS system detect an unidentified item while a customer is checking out. For example, ¶ [0057] 3rd-4th sentences: a POS system may determine, based on a partial view of an item, that the item is a gallon of either 2% milk or 1% milk), “and” 
	- “upon determining that there is purchaser-unidentified data in the purchaser-unidentified product list associated with the customer code of the exiting customer, store in the memory a purchaser unidentified log in association with the customer code of the exiting customer” (Herring ¶ [0056], ¶ [0057] POS system consider previous shopper history when selecting an identification for an unidentified item. A shopper's history may be determined from a profile of that shopper stored in the system. For example, a POS system may determine, based on a partial view of an item, that the item is a gallon of either 2% milk or 1% milk. In the example, the POS system determines from a profile of a shopper that the shopper always gets 2% milk instead of 1% milk, and the system then selects a gallon of 2% milk as the identification of the item, based on the history of that shopper. ¶ [0062] POS system determine a threshold to use in determining whether to add a lower priced item to an order when an unidentified item has more than one potential identification based on a shopper's preference (e.g., based on setting in a stored profile of the shopper). ¶ [0069] last 5 sentences: virtual cart module 820 interact with user identification module 812 (to perform user identification) and loyalty program module 832 to determine a customer's purchase history and identify items being purchased by the customer. The modules provided here are not intended to be an exhaustive list, and different functions may be assigned to different modules. Memory 810 may also include customer profiles 836 and customer images 838, which may be accessed and modified by the modules 811. Virtual card module 820 may access customer profiles 836 in identifying items being purchased. The customer profiles 836 and customer images 838 may be stored within one or more databases on the servers 710a through 710x or on a database separate from the store 700).
	Rationales to modify/combine Burke / Herring are above and reincorporated. 
-------------------------------------------------------------------------------------------------------------------------------
Claims 3, 6, 7 is rejected under 35 U.S.C. 103 as being unpatentable over:
	* Burke / Herring / Tiwari as applied to claim 1 above, in view of 
	* Glaser et al, US 20180232796 A1 hereinafter Glaser. As per,   
Claim 3 Burke / Herring / Tiwari teaches all the limitations in claim 1 above. Further, 
	  Burke / Herring / Tiwari does not teach but, Glaser in analogous art of sales system management teaches /suggests “wherein the processing circuit is further configured to”: 
	- “cause an attendant confirmation screen to be displayed on an attendant terminal, the attendant confirmation screen being associated with a selected one of the candidate customers” 	(Glaser Fig. 12 and ¶ [0128] 1st-4th, 7th sentences: a checkout guidance tool 320 could also include a worker application, which functions as a worker specific user application. The worker application can be configured to present assessments of one or more customer. Preferably, the reported customers are in proximity to a checkout region and/or the worker application/device as shown in FIG. 12. The worker application can act as a dashboard to facilitate one or more workers overseeing a checkout region. The worker application can act as a dashboard to facilitate one or more workers overseeing a checkout region), “and” 
	- “upon a purchase confirmation being received from the attendant terminal, add the product code to the purchased product list associated with the selected one of the candidate customers” (Glaser ¶ [0129] 1st, 4th-5th sentences: a worker application include customer inspector module that presents info relating to customer and/or virtual cart. The customer inspector module additionally expose controls so that a worker could assist a customer in resolving or adjusting the virtual cart. For example, items are added through worker application), “and delete the purchaser-unidentified data from the purchaser-unidentified product list associated with the customer code of each of the candidate customers” (Glaser Fig.15 Is this lucky butter-> No, with Fig.12 and ¶ [0129] 5th sentence further explaining: items may be removed through the worker application).  
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Burke / Herring / Tiwari “system” to have further included the teachings of Glaser in order to optimize or enhance efficiency of facilitated checkout processes (Glaser ¶ [0182] 3rd sentence & MPEP 2143 G, F) and improve checkout efficiency (¶ [0033], ¶ [0046] 2nd–3rd sentences, ¶ [0087] & MPEP 2143 G, F) and ultimately improving customer experience of all customers (¶ [0039] 2nd sentence, ¶ [0184] last sentence, and MPEP 2143 G, F). This can involve entering a partial list of items, highlighting a subset of items to check, biasing the entry of items so that it is more efficient, supplying the payment mechanism of a customer automatically, supplying the loyalty program customer identifier automatically based on the user-account of a customer, or augmenting the checkout process in any suitable manner (Glaser ¶ [0189] 3rd sentence & MPEP 2143 G, F).  Glaser would have further enhanced the monitoring by partially processing and select image data for efficient processing and tracking/generation of a virtual cart for customers in the environment (¶ [0083] 3rd sentence & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Glaser at ¶ [0024], ¶ [0048] last sentence, ¶ [0150] last sentence, ¶ [0198]. Further, the claimed invention can also be viewed as a mere combination of old elements in a similar sales management field of endeavor. In the combination each element merely would have performed the same organizational, analytical and economic functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Burke / Herring / Tiwari in further view of Glaser, the results of the combination would have fitted together like pieces of a puzzle is a logical, complementary technologically feasible and economically desirable manner. Thus, it is believed that the result of combination would have been predictable (MPEP 2143 A).

Claim 6 Burke / Herring / Tiwari teaches all the limitations in claim 1 above. Further, 
	  Burke / Herring / Tiwari does not teach but, Glaser in analogous sales system teaches / suggests “wherein the confirmation screen indicates the product and includes a first selectable object to confirm purchase of the product” (Glaser Fig.15: is this lucky’s butter?->Y) “and a second selectable object to confirm non-purchase of the product” (Fig.15: is this lucky’s butter? -> No).  
	Rationales to modify/combine Burke/Herring/Tiwari/ Glaser are above and reincorporated. 


Claim 7 Burke / Herring / Tiwari teaches all the limitations in claim 6 above. Further, 
              Burke / Herring / Tiwari does not teach but, Glaser in analogous art of sales system teaches /suggests “wherein the confirmation screen also indicates one or more products of which product codes are included in the purchased product list associated with the customer code of each of the candidate customers” (Glaser ¶ [0086] 2nd sentence: checkout system include a set of barcode readers through which items are scanned or added to a virtual cart as customer shops. ¶ [0187] 4th-5th sentences: interface to checkout stations facilitates automatically entering items of virtual cart. For example, a simulated barcode scanner could sequentially enter product codes of each item in fast succession, is interpreted by checkout station as fast series of barcode scans).
	Rationales to modify/combine Burke/Herring / Tiwari Glaser are above and reincorporated. 

-------------------------------------------------------------------------------------------------------------------------------
Claims 2, 4 is rejected under 35 U.S.C. 103 as being unpatentable over:
	* Burke / Herring / Tiwari as applied to respective claims 1, 3 above, in view of  
	* Glaser et al, US 20180232796 A1 hereinafter Glaser, and in further view of  
	* Gantz; Ruth US 7044369 B2 hereinafter Gantz. As per, 

Claim 2 Burke / Herring / Tiwari teaches all the limitations in claim 1 above.  
	  Burke/ Herring/ Tiwari as combination does not explicitly teach: “wherein the processing circuit is further configured to, upon a non-purchase confirmation being received from the customer terminal of one of the candidate customers, update the purchaser-unconfirmed status to a non-purchase confirmed status in the purchaser-unidentified product list associated with the customer code of the one of the candidate customers” as claimed.  
	Glaser however in analogous art of sales management teaches or suggests: 
	“upon a non-purchase confirmation being received from the customer terminal of one of the candidate customers” (Glaser Fig. 14, Fig. 15: is this lucky’s butter? -> No). 
Rationales to have modified/combined Burke/Herring/Tiwari/Glaser are above & reincorporated.  
* Further * 
 	Gantz in analogous art of sales management teaches or suggests: 
	“update the purchaser-unconfirmed status to a non-purchase confirmed status in the purchaser-unidentified product list associated with the customer code of the one of the candidate customers” (Gantz, claim 19 (a) receiving updated contents of the reference data from the customer station, (b) reading items identification codes, (c) identifying a customer and determining his identification code, and (f): remove non-purchased item data from the list).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Burke/ Herring/ Tiwari /Glaser “system” to have included the teachings of Gantz in order to advantageously provide a smart, shopping unit (Gantz column 11 lines 55-58 & MPEP 2143 G, F) improving existing automatic payment and security systems by providing a novel system, which accommodates additional features facilitating both the customer and the store while purchasing items by customers (Gantz column 2 lines 21-26 & MPEP 2143 G, F), while at the same time ensuring security (Gantz column 4 lines 48-51 & MPEP 2143 G, F). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Gantz at column 12 lines 4-8.  
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar sales management field of endeavor. In such combination each element merely would have performed the same organizational, analytical and econometric functions as they did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Burke/ Herring/ Tiwari /Glaser in view of Gantz, the results of the combination would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).

Claim 4 Burke/Herring/Tiwari/Glaser teaches all the limitations in claim 3 above.
Glaser further teaches or suggests: “wherein the processing circuit is further configured to”, 
	“upon a non-purchase confirmation being received from the customer terminal of the selected one of the candidate customers” (Glaser Fig. 14, Fig. 15: is this lucky’s butter? -> No), 
Rationales to have modified / combined Burke/Herring/Tiwari/Glaser are above & reincorporated.  

Burke/Herring/Tiwari/Glaser as a combination does not explicitly teach: 
	“update the purchaser-unconfirmed status to a non-purchase-confirmed status in the purchaser-unidentified product list associated with the customer code of the selected one of the candidate customers” as claimed.
Gantz however in analogous art of sales management teaches or suggests: 
	“update the purchaser-unconfirmed status to a non-purchase-confirmed status in the purchaser-unidentified product list associated with the customer code of the selected one of the candidate customers” (Gantz, claim 19 (a) receiving updated contents of the reference data from the customer station, (b) reading items identification codes, (c) identifying a customer and determining his identification code, and (f): remove non-purchased item data from the list).
  Rationales to modify/combine Burke/Herring/Tiwari/Glaser/Gantz are above and reincorporated.  
Conclusion
The following prior art is made of record and considered pertinent to Applicant's disclosure:
         * WO 2015121833 A1 teaches a method for deactivating anti-theft security tag using e.g. Smart Phone In Retail Environment, Involves Deactivating Security Tag Of Selected Product By Wireless Proximity Communication Of Deactivation Code From Mobile Device To Security Tag
         * What Costco workers are looking for when they check your receipt - Business Insider, May 2nd, 2019 depicting below the attendant confirmation of purchases upon customer exiting the store 

    PNG
    media_image3.png
    525
    915
    media_image3.png
    Greyscale

	* Amazon go store, wikipedia, archives org, March 17th, 2018
	* Quebin Ramsey, How to Avoid Being Fined When You Go Through US Customs, AFAR webpages, May 2nd, 2018
	* US 20170323376 A1 teaching at Figs. 14, 20,21,25, 26 and ¶ [0125] 2nd sentence: When a previously unknown object is observed to have had its barcode scanned, the resulting SKU can affirmatively be associated with that object, and future objects having similar appearance and/or properties can be assigned higher likelihood of bearing that same barcode & SKU. Also teaching at ¶ [0155] 2nd sentence: Identification of an object may be made through image matching of packaging, scanning a computer readable code (e.g., a barcode or QR code), OCR of labeling, and/or any suitable approach). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	May 30th, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 What Costco workers are looking for when they check your receipt - Business Insider, May 2nd, 2019
        2 MPEP 2106.05(f)(2) citing Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
                                                    Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
        3 MPEP 2106.05(f)(2) citing FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        4 MPEP 2106.05(f)(2) citing Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        5 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        6 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016);
        7 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);
        8 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
        9 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014);
          Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755;
        
        10 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); 
          Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); 
          Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        11 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), 
          TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        12 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        13  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        14 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016);
        15 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);
        16 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
        17 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014); 
         Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755;
        18 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362
        19 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
        20 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)